Lahey, J.,
dissenting: Nearly 7 years have passed since Grace Cathedral and The Episcopal Diocese of Kansas, Inc. (the Church) put forth a proposal to construct a parking lot on its property. The parking lot would address the Church’s undisputed parking shortage and permit the elderly and handicapped to enjoy the property. This project is consistent with the underlying purpose of the Historic Preservation Act, which is “to foster and promote the conservation and use of historic property for the education, inspiration, pleasure and enrichment of the citizens of Kansas.” (Emphasis added.) K.S.A. 2012 Supp. 75-2715. At the hearing before the Topeka City Council, the Church came forward with substantial evidence to show why the alternatives suggested by the State Historical Preservation Officer (SHPO) and Friends of Bethany Place, Inc. (FOB) were not reasonable and prudent, and it presented a plan to minimize harm to the historic property. When the City Council unanimously approved the proposed parking lot, the SHPO did not seek review of that determination. But based on an appeal by FOB, the court now decides the matter must begin anew and that the City Council, as part of its adjudicative responsibility under K.S.A. 2012 Supp. 75-2724, must undertake its own investigation of each alternative suggested at the City Council meeting.
I disagree with the majority in three respects: (1) I would find FOB lacks standing to bring this appeal; (2) I oppose the majority’s application of a federal environmental law standard of review rather than Kansas law; and (3) the majority’s substantive analysis is contrary to the plain language of the Historic Preservation Act and the applicable regulations.

Statutory Standing

Notwithstanding their commitment to historic preservation and their ownership of property in the same neighborhood as Bethany Place, the members of FOB have no legal or economic interest sufficient to confer standing to bring this appeal. To have standing, FOB must be aggrieved.
Although the term “aggrieved” is not defined by the Historic Preservation Act, the requirement that a person be aggrieved for *1140appeal purposes is present in dozens of Kansas statutes. See, e.g., K.S.A. 2-2478(c); K.S.A. 2-2511(e); K.S.A. 2-3317(d); K.S.A. 3-709(1); K.S.A. 8-2410(e); K.S.A. 2012 Supp. 8-2605(d); K.S.A. 9-1111(c)(8); K.S.A. 2012 Supp. 9-1804(e); K.S.A. 12-520c(c); K.S.A. 2012 Supp. 12-521(f); K.S.A. 12-532(f); K.S.A. 12-760(a); K.S.A. 15-126(a); K.S.A. 16a-6-108(4); K.S.A. 2012 Supp. 17-2221a(b)(3); K.S.A. 19-223; K.S.A. 19-270(b); K.S.A. 25-4185; K.S.A. 25-4331; K.S.A. 31-159(c); K.S.A. 2012 Supp. 32-1114(f); K.S.A. 36-515b(c); K.S.A. 39-7,139(c); K.S.A. 39-7,150(k); K.S.A. 40-205d; K.S.A. 44-1021(a); K.S.A. 46-292; K.S.A. 47-624(d); K.S.A. 2012 Supp. 47-1809(j); K.S.A. 55-443(f); K.S.A. 55-606(b); K.S.A. 58-3058; K.S.A. 58-4211(f); K.S.A. 65-6a56(d); K.S.A. 65-4211; K.S.A. 74-2438; K.S.A. 74-7028; K.S.A. 77-631(a); K.S.A. 2012 Supp. 82a-302(a); K.S.A. 2012 Supp. 82a-737(0; K.S.A. 82a-1216(d); K.S.A. 83-502(e).
There is no indication the legislature intended “aggrieved” to have a special meaning in the Act different from these other areas of law. Whether a person is aggrieved has been defined by this court:
“ ‘ “A party is aggrieved whose legal right is invaded by an act complained of or whose pecuniary interest is directly affected by the order. The term refers to a substantial grievance, a denial of some personal or property right, or the imposition upon a party of some burden or obligation. In this sense it does not refer to persons who may happen to entertain desires on the subject, but only to those who have rights which may be enforced at law and whose pecuniary interest may be affected. [Citations omitted.]” ’ ” Finstad v. Washburn University of Topeka, 252 Kan. 465, 472, 845 P.2d 685 (1993) (quoting Fairfax Drainage District v. City of Kansas City, 190 Karr. 308, 314-15, 374 P.2d 35 [1962]).
The majority finds FOB is a statutory “aggrieved party” because two individual FOB members live within 500 feet of Bethany Place and “the Act contains two provisions placing particular emphasis on landowners within 500 feet of a historic property.” 297 Kan. at 1124. Neither provision cited by the majority supports the conclusion that the legislature intended to confer standing upon landowners merely because they own property located within 500 feet of a historic property. The first provision, K.S.A. 2012 Supp. 75-2720(b), requires notice to owners of property within 500 feet only *1141at the time a property is proposed for placement on the historic register. This provision has no application to the present case. Bethany Place was put on the Register of Historic Kansas Places in 1978.
The second provision, K.S.A. 2012 Supp. 75-2724(a), does apply here, but it only requires that notice of a proposed project be given to the SHPO. Significantly, it does not require notice to surrounding property owners. In analyzing statutory standing, the majority observes: “[T]he legislature has recognized there should be a 500-foot zone within which special conditions apply by requiring notice to landowners token a historic site is established or modifications to the property are proposed(Emphasis added.) 297 Kan. at 1125. This statement is simply wrong. There is no statutory language which requires notice to landowners when modifications to a historic property are proposed.
The notice provisions cited by the majority actually support a contrary conclusion—that the legislature did not intend to confer aggrieved status to surrounding owners under the factual circumstances of the present case.
When the Church applied for the parking lot permit in 2007, K.S.A. 75-2724 (a) and (c) required notice only to the SHPO, who was tasked with initiating “an investigation of any proposed project within 30 days.” Had the legislature intended “to confer special consideration” to property owners located within 500 feet of a project, it would have provided for notice to them just as it did when a property is originally considered for historic designation. Given the statute does not require notice to surrounding owners, the logical conclusion is that the legislature did not intend to grant any particular status to those owners. It makes no sense to conclude that the legislature intended to grant a right to appeal to surrounding owners but only in the fortuitous circumstance that they happen to find out about a proposed project.
The majority expresses concern that in the absence of standing for FOB, there will be no public oversight to the governmental process authorizing construction at historic locations. The intent of the legislature in this regard is apparent in the Act itself. Enforcement of the public policy favoring historic preservation is specifi*1142cally vested in the attorney general, the State of Kansas, any political subdivision, and certain city or county historical societies. See K.S.A. 75-2725. The legislature could but did not grant owners of property located within 500 feet of historic property special statutory authorization to enforce the Act. The law does not grant surrounding owners any legal or equitable interest in the neighboring historic property.
Reading the Act as a whole, the appropriate conclusion is that the legislature did not intend for surrounding owners to have any particular status that would make them “aggrieved” for appeal purposes. I would find FOB lacks statutory standing.

Traditional Standing

In what amount to wholly conclusory affidavits, FOB members Barbara Quaney and her husband Douglas Jones claim that “[t]he building of a parking lot on Bethany Place grounds would impair my quality of life and interfere with my aesthetic appreciation of tire nature and character of my neighborhood. It could also result in economic loss or the diminution of property value of 821 SW Western.” Although the diminution of value may be a cognizable injury, there is simply no factual basis in the record to show that placement of a parking lot, more than a football field away from the Quaney and Jones property, would cause a loss in value. As noted in Finstad, to be aggrieved a person must suffer some substantial grievance. Substantial means something that is real, not imagined, something with substance and not ephemeral. State v. Eisele, 262 Kan. 80, Syl. ¶ 2, 936 P.2d 742 (1997). It is synonymous with material, tangible, consequential, significant. See Websters Collegiate Thesaurus, p. 796 (1976).
Kansas cases in which adjacent property owners have been found to have standing all contain evidence of some tangible harm to the adjacent property. For example, in Board of Sumner County Comm’rs v. Bremby, 286 Kan. 745, 189 P.3d 494 (2008), the tangible harm included contamination of soil, groundwater, and surface water from a landfill; in Families Against Corporate Takeover v. Mitchell, 268 Kan. 803, 1 P.3d 884 (2000), it was the introduction of odor, flies, vermin, and pestilence from a hog farm; and in Coch*1143ran v. Kansas Dept. of Agriculture, 291 Kan. 898, 249 P.3d 434 (2011), it was the loss of water rights. Here, the claim of injury is purely ethereal, and there is no evidence of any tangible intrusion on die Quaney and Jones property.
The only physical change to Bethany Place from the construction of tire parking lot will be the removal of trees and shrubs that were not even on the property at the time the historic buildings were placed there. The Church’s plan to minimize harm to the property included the planting of more trees and shrubs than would be removed to accommodate the parking lot. The parking lot will not intrude upon or physically alter any property belonging to FOB members. Indeed, no FOB member even shares a property boundary with Bethany Place. The Quaney and Jones residence is separated from Bethany Place by Topeka High School, and their other properties are located on an adjacent block. The proposed parking lot will not affect the ground, air, or water quality of any surrounding property. There is no claim that anyone will be burdened by increased pollution, noise, or traffic. The historic buildings on Bethany Place will not be altered or modified in any way. The parking lot will occupy less than 4.5 percent of the Bethany Place grounds, and it will reduce green space on the property from 187,800 to 175,800 square feet. This minor alteration to the Church’s privately owned property is insufficient to constitute a substantial grievance and confer standing upon FOB.
The majority finds that FOB has a legally protectable interest based on aesthetics, i.e., FOB’s view that the parking lot would detrimentally impact the quality of life in the neighborhood and possibly reduce surrounding property values. It cites Society Hill Towers Owners’ Ass’n v. Rendell, 210 F.3d 168, 175-78 (3d Cir. 2000), for the proposition that residents have a legally protectable interest in guarding their neighborhood’s historic quality.
Society Hill does not support the proposition that aesthetics alone provide a sufficient basis to confer standing. While it is correct that the commercial development at issue in Society Hill—a 350-room hotel with a 500-car parking garage—-was objected to on die basis of its aesthetic impact on a historic neighborhood, there was also evidence of tangible problems including increased noise, *1144traffic, and pollution. No similar evidence of harm is present here. Additionally, the introduction of a massive hotel and parking complex in a neighborhood is in no way comparable to the minor reduction in green space required for a church parking lot that will be shielded from view by trees and shrubs.
I would find that no individual member has established a cognizable injury or a causal connection between any claimed injury and the presence of a parking lot on Bethany Place. Further, there is no evidence that the parking lot will cause a substantial grievance, result in a denial of any personal or property right, or impose any burden or obligation sufficient to confer standing. Consequently, I believe the case should be dismissed for lack of jurisdiction.

Scope of Review/Standard of Review

At the same time the legislature declared historic preservation to be among the highest priorities of the State, it also specifically provided that appellate review of historic preservation cases would be in accordance with K.S.A. 60-2101. See K.S.A. 2012 Supp. 75-2724(b). For appeals under K.S.A. 60-2101, both the scope and standard of review are well established. In the Court of Appeals majority opinion in this case, Judge McAnany accurately summarized tire review process as follows:
“The parties agree that the task of the district court was to review the Council’s action to determine ‘whether, as a matter of law, (1) the tribunal acted fraudulently, arbitrarily, or capriciously, (2) tire administrative order is substantially supported by the evidence, and (3) the tribunal’s action was within the scope of its authority.’ [Citation omitted.] In doing so, the district court was not permitted to substitute its judgment for that of the Council.
“On appeal, we apply the same standards of judicial review applicable to the district court. [Citation omitted.]
[[Image here]]
“. . . [T]he central issue is whether substantial evidence supports the Council’s decision. In resolving this issue, we apply the traditional rule that when examining Ae record for substantial evidence, we view Ae evidence and Ae reasonable inferences Aat can be drawn from Ae evidence in die light more favoring Ae prevailing party, here Ae Church. [Citations omitted.] In doing so we do not substitute our own view on Ae merits of Ae Church’s proposal. [Citation omitted.] That was a matter for Ae duly elected officials of Ae City’s governing body to determine. If substantial evidence supports Ae Council’s decision, Ae decision *1145must be upheld even if we would have decided the matter differently. [Citation omitted.] Because there is a presumption that the governing body acted reasonably, the burden is upon FOB to prove otherwise. [Citations omitted.] Finally, a reviewing court must accept as true the evidence and inferences supporting the Council’s findings and disregard conflicting evidence and inferences. [Citation omitted.]” Friends of Bethany Place v. City of Topeka, 43 Kan. App. 2d 182, 201-02, 222 P.3d 535 (2010).
Since the legislature is presumed to act with knowledge of relevant judicial decisions, State v. Trudell, 243 Kan. 29, 34, 755 P.2d 511 (1988), it is fair to conclude the legislature intended that appellate review be limited and in accord with the foregoing standards. Nothing in the Historic Preservation Act indicates that the legislature intended the scope or standard of review for historic preservation appeals be different than other appeals pursuant to K.S.A. 60-2101. If the legislature intended a special type of review for historic preservation cases, it would have provided for it in the statute. In other words, notwithstanding the importance of historic preservation as a public policy, the legislature directed that historic preservation appeals be handled in the same manner as other quasi-judicial decisions by political subdivisions.
The court in Reiter v. City of Beloit, 263 Kan. 74, 947 P.2d 425 (1997), and again today changes the standard of review by adopting the “hard look” standard from federal environmental law. The hard look standard applies in cases brought under the National Environmental Policy Act (NEPA) and is part of the federal test for whether factual determinations made by an agency are arbitrary and capricious. See Citizens’ Commission to Save Our Canyons v. Krueger, 513 F.3d 1169, 1176-79 (10th Cir. 2008). For purposes of all other types of appeals under K.S.A. 60-2101, arbitrary “means without adequate determining principles, not done or acting according to reason or judgment, and capricious means changing, apparently without regard to any laws.” Robinson v. City of Wichita Retirement Bd. of Trustees, 291 Kan. 266, Syl. ¶ 2, 241 P.3d 15 (2010). There is no general “hard look” analysis in appellate review under K.S.A. 60-2101. Rather, the majority adopts it as a special standard which applies only in historic preservation cases.
In review of the Court of Appeals opinion, the majority observes: “The panel majority omitted any reference to the hard look test in *1146its analysis, even though in his dissent Judge Greene argued it applied and that the Council’s determination could not be upheld under its standards. See Friends of Bethany Place, 43 Kan. App. 2d at 220-21.” 297 Kan. at 1130. Judge Greene viewed tire Court of Appeals majority analysis as “simplistic” and he advocated subjecting “the action of the governing body to a higher degree of scrutiny.” 43 Kan. App. 2d at 220, 224. The higher level of scrutiny is the hard look test. It alters the level of deference given to the governing body. Rather than beginning with a presumption that the City Council acted reasonably, with the burden on FOB to establish otherwise, the majority finds in the hard look test a requirement that the governing body investigate and analyze sufficient alternatives to affirmatively demonstrate it made a reasonable decision.
The NEPA statutory scheme requires preparation of a detailed statement of the various relevant factors, including alternatives to a proposed action. See 42 U.S.C. § 4332(2)(C)(iii) (2006). Unlike Kansas law, under federal environmental law an agency is required to do more than determine among opposing alternatives; it is statutorily obligated to investigate and prepare an environmental assessment or environmental impact study to thoroughly explain its decision. See 40 C.F.R. § 1505.2(b) (2012).
This required, detailed written statement in NEPA cases allows a court to examine how the agency evaluated the relevant information, and it plainly lends itself to a “hard look” analysis. Because we do not require formal findings and conclusions by political subdivisions, see Board of Johnson County Comm'rs v. City of Olathe, 263 Kan. 667, 678, 952 P.2d 1302 (1998), we do not have the benefit of a detailed, written analysis to enable us to evaluate the extent of the City Council’s consideration of each relevant factor. Unlike NEPA, nothing in the Historic Preservation Act requires the City Council to investigate and then prepare a report containing a summary of alternatives or discussion of factors. For purposes of appeal, all that is required is that the City Council provide a sufficient record of the evidence presented so that the court can determine if the decision of the City Council was supported by that evidence or was arbitrary or capricious, as defined in Kansas law. *1147The thorough analysis of the record in Judge McAnany’s opinion reflects there was substantial evidence supporting the decision by the City Council and no evidence that the decision was arbitrary or capricious.
By imposing the hard look standard, the majority contravenes express legislative direction by adopting a review standard from federal environmental law rather than K.S.A. 60-2101. I would overrule Reiters adoption of the hard look test, and I dissent from our court’s continued application of a different standard for historic preservation cases than applies in other types of appeals.

Statutory Analysis

The majority today has rewritten the Historic Preservation Act by imposing obligations on the City of Topeka that are found nowhere in the law, and it has ignored or disregarded regulations which do not fit within its analysis.
The legislature recognized there would be disagreements between proponents, opponents, and the SHPO. In those cases, the governing body of the political subdivision, here the elected representatives on the City Council, is entrusted to determine from the information presented whether to approve the proposed project. The relevant statutory language is quoted by the majority: “[T]he project shall not proceed until ‘the governing body of the political subdivision . . . has made a determination, based on a consideration of all relevant factors, that there is no feasible and prudent alternative to the proposal and that the program includes all possible planning to minimize harm to such historic property resulting from such use.’ ” 297 Kan. at 1132 (quoting K.S.A. 2012 Supp. 75-2724[a][l]).
The quasi-judicial obligation of the City Council is plain—it is to make a determination. However, on the basis of the foregoing statute, the majority holds:
“The duty of establishing whether alternatives exist and whether those alternatives are feasible and prudent rests at all times with the governing body under K.S.A. 2012 Supp. 75-2724(a). To properly discharge that duty, a governing body cannot sit back and passively wait for members of the public to present it with evidence regarding potential alternatives and the feasibility of those alternatives. Nor can the governing body approve a project without making its own inquiries— *1148if members of tire public have not fully presented it with the information needed to malte the decision.” (Emphasis added.) 297 Kan. at 1136.
In so finding, the majority has transformed the City Council's statutory quasi-judicial obligation of determining whether there are reasonable and prudent alternatives into an evidentiary burden of establishing whether reasonable and prudent alternatives exist.
The majority places the evidentiary burden on the City Council because, in its view, the City, with a traffic engineering division and planning department at its disposal, “was in the best position to furnish its Council with the information needed.” 297 Kan. at 1136. The majority may be correct in its observation, but the Historic Preservation Act does not place the burden of presenting evidence on the City Council. Among the practical consequences of today s majority opinion is the imposition of a financial burden on the City Council to compile technical, design, and economic information for each suggested alternative. One of the suggested alternatives here is a parking garage. Setting aside the irony of that suggestion in light of the majority’s reliance on Society Hill (where it was alleged a parking garage would impair tire historic quality of a neighborhood), what level of technical, design, and economic detail is tire City Council obligated to obtain before it is authorized to determine whether a parking garage is feasible? A further complication is that the City Council will be unable to render a decision at any hearing in which someone suggests an alternative because the City Council is required by this decision to undertake an investigation.
The legislature authorized the SHPO, not this court, to create rules and regulations to implement and administer the Act. See K.S.A. 75-2721(b). Those regulations appear at K.A.R. 118-3-1.
The regulations define “relevant factors” to mean “pertinent information submitted by project proponents or project opponents in written form, including evidence supporting their positions.” K.A.R. 118-3-l(j). Recause the City Council’s obligation under K.S.A. 2012 Supp. 75-2724(a)(l) is to make a determination based on relevant factors, and relevant factors consist of the information presented by proponents and opponents, then plainly those parties *1149have an obligation to present the information which must be considered. Yet, in disregard of the above regulation, the majority holds that the Court of Appeals erred by placing the burden of presenting evidence of relevant factors on the proponents and opponents of the project. It is the City Council’s obligation to consider all relevant factors in making its determination; by definition, that evidence comes from the proponents and opponents of the project. The City Council is not statutorily obligated to independently search for or create evidence.
The quasi-judicial function performed by a City Council under K.S.A. 2012 Supp. 75-2724(a)(l) is not far removed from the adjudicatory role of courts. A court does not perform its own investigation of the underlying facts, and similarly, nothing in the Act requires the City Council to do so when deciding whether to approve a project. As frustrating as it may seem, the City Council can essentially do what the majority finds objectionable, which is to “sit back and passively wait for members of the public to present it with evidence regarding potential alternatives and the feasibility of those alternatives.” 297 Kan. at 1136. It can do so because that is the nature of its responsibility under the statutory scheme established by the legislature.
The only reference in the Historic Preservation Act to an “investigation” is in K.S.A. 2012 Supp. 75-2724(a) and (c). Under those sections, the SHPO is provided the opportunity to investigate the project. Failure of the SHPO to initiate an investigation within 30 days constitutes approval of the project under K.S.A. 2012 Supp. 75-2724(c). The Historic Preservation Act does not require an investigation of a project by anyone.
Finally, the majority’s observation of the absence of evidence of technical, design, and economic considerations is only partially correct. The Church submitted its common-sense view and facts relating to technical issues, design, and economic issues. The project opponents, however, failed to present any significant information bearing on tírese factors. Under K.S.A. 2012 Supp. 75-2724(a)(l) and K.A.R. 118-3-l(j), it was the responsibility of the City Council to consider the pertinent information submitted by the proponents and opponents. The failure of one side to present evidence is not *1150a reason to fault the City Council. It performed its obligation by considering the evidence which was presented. The Court of Appeals majority opinion reflects the reality that the Church’s evidence supported the City Council’s decision.
For the foregoing reasons, I respectfully dissent.